EXHIBIT 10.18

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT (“Agreement”) dated as of June 13, 2012 is
from TNP SRT PORTFOLIO II HOLDINGS, LLC, a Delaware limited liability company,
having its principal place of business at 1900 Main Street, Suite 700, Irvine,
California 92614 (“Borrower”) to KEYBANK NATIONAL ASSOCIATION, a national
banking association, having an address at 11501 Outlook, Suite 300, Overland
Park, Kansas 66211 (together with its successors and assigns, “Lender”).

RECITALS:

A. Pursuant to that Mezzanine Loan Agreement of even date herewith between
Lender and Borrower (“Loan Agreement”), Lender agreed to make a Loan to Borrower
in the amount of $2,000,000.00 (the “Loan”). The Loan is evidenced by a
Promissory Note (the “Note”) of even date herewith in the principal amount of
the Loan from Borrower to Lender. The Loan Agreement, Note, this Agreement and
all other documents and instruments existing now or after the date hereof that
evidence, secure or otherwise relate to the Loan, any security agreements,
financing statements, other guaranties, indemnity agreements (including
environmental indemnity agreements), letters of credit, or escrow/holdback or
similar agreements or arrangements, together with all amendments, modifications,
substitutions or replacements thereof, are sometimes herein collectively
referred to as the “Loan Documents” or individually as a “Loan Document.”
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Loan Agreement.

B. TNP SRT Portfolio II, LLC, a Delaware limited liability company (“Mortgage
Borrower”) owns the Property, and is the borrower under the Mortgage Loan made
by Mortgage Lender and secured by, among other things, the Security Instrument
encumbering the Property.

C. Mortgage Borrower is a Delaware single member limited liability company.
Borrower is the sole member of Mortgage Borrower and owns 100% of the Equity
Interests therein [and is the sole manager of the Mortgage Borrower]. [There are
no officers or directors of the Mortgage Borrower.]

D. Mortgage Borrower is referred to herein as the “Pledged Entity”.

E. To secure Borrower’s obligations under the Loan Documents and to ensure the
timely payment of the Loan and the performance of Borrower’s other obligations
under and in accordance with the Loan Documents, Borrower is required, among
other things, to pledge, and by this Agreement does pledge, among other things,
all of its right, title and interest in, to and under: 100% of the member
interests in Mortgage Borrower (the “Pledged Equity”). For purposes herein,
“Equity Interests” means (a) partnership interests (whether general or limited)
in an entity that is a partnership; (b) membership interests in an entity that
is a limited liability company; or (c) the shares or stock interests in an
entity that is a corporation.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and in order to induce Lender
to make the Loan , and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, hereby agree as follows:

ARTICLE 1

GRANT OF SECURITY INTEREST

Section 1.01 Collateral. As security for the full and punctual payment and
performance of the obligations under the Loan Documents, Borrower hereby grants,
pledges, hypothecates, transfers and assigns to Lender a first priority and
continuing lien on and first priority security interest in all of Borrower’s
right, title, ownership, equity or other interests in and to the following,
whether now owned or hereafter acquired, now existing or hereafter arising and
wherever located (collectively, the “Collateral”): (a) Borrower’s right, title
and interest in and to the Pledged Equity, together with all Equity Interests
related to the Pledged Equity which may be issued or granted by any Pledged
Entity to Borrower while this Agreement is in effect; (b) all of Borrower’s
rights, privileges, general intangibles, accounts, documents, books and records
pertaining to the Pledged Equity, payments intangibles; (c) all of Borrower’s
voting rights, authority, management, control and power under the Governing
Documents of the Pledged Entity and all of Borrower’s rights in connection with
or related to the Pledged Equity; (d) the capital of Borrower and any and all
profits, losses, Distributions (defined in Section 4.03 herein), and allocations
attributable to the Pledged Equity as well as the proceeds of any distribution
thereof, whether arising under the terms of any Governing Documents (defined
below) of the Pledged Entity or otherwise; (e) all other payments, if any, due
or to become due, to Borrower and all other present or future claims by Borrower
against any Pledged Entity, or in respect of the Pledged Equity, under or
arising out of: (i) any Governing Document of any Pledged Entity, (ii) monies
loaned or advanced, for services rendered or otherwise, and (iii) any other
contractual obligations, commercial tort claims, supporting obligations,
damages, insurance proceeds, condemnation awards or other amounts due to
Borrower from the Pledged Entity or with respect to the Pledged Equity;
(f) Borrower’s claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under or arising out of the ownership of
the Pledged Equity; (g) to the extent permitted by applicable law, Borrower’s
rights, if any, in any Pledged Entity pursuant to any Governing Document of any
Pledged Entity, or at law, to exercise and enforce every right, power, remedy,
authority, option and privilege of Borrower relating to any Pledged Equity,
including without limitation, the right to: (i) execute any instruments and to
take any and all other action on behalf of and in the name of Borrower in
respect of any Pledged Equity, (ii) exercise any and all voting, consent and
management rights of Borrower in or with respect to any Pledged Entity,
(iii) exercise any election (including, but not limited to, election of
remedies) or option or to give or receive any notice, consent, amendment, waiver
or approval with respect to any Pledged Entity, (iv) enforce or execute any
checks, or other instruments or orders of any Pledged Entity, and (v) file any
claims and take any action in connection with any of the foregoing, together
with full power and authority to demand, receive, enforce or collect any of the
foregoing or any property of any Pledged Entity; (h) all instruments of transfer
in respect of such interests, executed in blank, all cash, securities,
certificates and instruments representing or evidencing securities, dividends,
proceeds and other property, including Investment Property (as such term is
defined in Section 9-102 of the UCC, as hereinafter defined) issued by or
relating to any Pledged Entity, or otherwise relating to the Pledged Equity,
(i) all Equity Interests or other property now or hereafter acquired by Borrower
as a result of any mergers, acquisitions, exchange offers, recapitalizations of
any type, contributions to capital, or

 

2



--------------------------------------------------------------------------------

the exercise of options or other rights relating to the Pledged Equity, and
(j) to the extent not otherwise included: (i) all assets and personal property
of Borrower in any way arising from, relating to, or pertaining to Borrower’s
right, title and interest in and to the Pledged Entity or any Pledged Equity;
and (ii) all proceeds of any or all of the foregoing (including, without
limitation, insurance proceeds and distributions on the Pledged Equity), as
applicable. For purposes herein, “UCC” means the Uniform Commercial Code as in
effect in the States of Delaware and New York, as amended, modified, revised or
restated from time to time; provided, that if, by reason of mandatory provisions
of law, the validity or perfection of Lender’s security interest in the
Collateral or any part thereof is governed by the Uniform Commercial Code or
other similar law as in effect in a jurisdiction other than Delaware or New
York, the “UCC” means the Uniform Commercial Code or such similar law as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such validity or perfection. For purposes herein, “Governing Documents” means
for an entity, the organizational documents of such entity, including: (A) the
operating agreement and articles of organization for a limited liability
company; (B) the partnership agreement and articles of limited partnership for a
limited partnership; (C) the bylaws and articles of incorporation for a
corporation; and (D) the trust agreement for a trust.

Section 1.02 Perfection of Security Interest. On or before the Closing Date,
Borrower shall (a) deliver to Lender for filing one or more financing statements
in connection with the Collateral in the form required to properly perfect
Lender’s security interest in the Collateral in all jurisdictions deemed
appropriate by Lender, to the full extent that such security interest in the
Collateral may be perfected by such a filing, (b) with respect to any Equity
Interest in a Pledged Entity that is represented by a partnership certificate,
member certificate or stock certificate, or any other instrument, note, chattel
paper or certificate qualifying as Investment Property (“Certificated
Securities”), deliver to Lender such Certificated Securities in each Pledged
Entity, duly endorsed or subscribed in blank, or accompanied by appropriate
stock powers or other instruments of transfer, pledge or assignment, or enter
into such other arrangement, as necessary to give control of any Investment
Property to Lender within the meaning of Section 8-106 of the UCC; (c) promptly
take all other actions required to perfect the security interest of Lender in
the Collateral under applicable law; and (d) cause to be delivered to Lender a
Control Acknowledgment (as defined in Section 3.10 below), substantially similar
to Exhibit A, attached hereto and incorporated herein by reference.

Section 1.03 Post-Closing Collateral. After the Closing Date, Borrower shall
concurrently take the actions contemplated by clauses (a) through (e) of
Section 1.02 above with respect to any and all additional collateral acquired by
Borrower (including, without limitation, any newly issued Equity Interests of a
Pledged Entity, any conversion of a pre-existing Equity Interest, and any
Non-Cash Distributions (defined herein), as applicable).

Section 1.04 Borrower Remains Liable. Anything herein to the contrary
notwithstanding: (a) Borrower shall remain liable under the Governing Documents
to the extent set forth therein and shall perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed; (b) the exercise by Lender of any of the rights hereunder shall not
release Borrower from any of its duties or obligations under any of the
Governing Documents; and (c) Lender shall not have any obligation or liability
under any of the Governing Documents by reason of this Agreement, nor shall
Lender be obligated to perform any of the obligations or duties of Borrower
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder; provided that, upon foreclosure thereof, Lender and any
other transferee of the Collateral shall take the same subject to the Governing
Documents.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

POWERS OF BORROWER PRIOR TO AN EVENT OF DEFAULT

Section 2.01 Pre-Default Powers. Unless an Event of Default has occurred, and
subject to the terms of the Loan Documents, Borrower shall be entitled to
(a) receive the profits, losses, income, surplus, return on capital and any
other Distributions allocable to the Collateral, and (b) exercise (but only in a
manner that will not (i) violate or be inconsistent with the terms hereof or of
any other Loan Document, or (ii) have the effect of impairing the position or
interests of Lender) the voting, consent, administration, management and all
other powers, rights and remedies of Borrower with respect to the Collateral
under the Governing Documents of any Pledged Entity (including all other rights
and powers thereunder which are pledged hereunder). If Borrower shall become
entitled to receive or shall receive from any Pledged Entity (A) any non-cash
Distribution as an addition to, on account of, in substitution of, or in
exchange for the Collateral or any part thereof, or (B) during the continuance
of any Event of Default, any cash Distributions, in either case, the same shall
immediately be remitted to Lender (in the exact form received, with Borrower’s
endorsement or assignment or other instrument as Lender may deem appropriate) to
be held as additional Collateral for the Debt or for application thereto, as
applicable, and until so remitted, shall be received and held by Borrower in
trust and as agent for Lender.

Section 2.02 Termination of Powers.

(a) Upon the occurrence of an Event of Default, all such powers, rights and
remedies of Borrower, which are conditionally permitted pursuant to
Section 2.01, shall cease and the provisions of Article 7 shall apply, and
without limiting the generality of the foregoing:

 

  (i) all rights of the Borrower to receive the Distributions and other payments
which it would otherwise be authorized to receive and retain shall cease, and
all such rights shall thereupon become vested in the Lender which shall
thereupon have the sole right to receive and hold as Collateral such
Distributions and other payments;

 

  (ii) all Distributions and other payments which are received by Borrower
contrary to the provisions of this Section 2.02 shall be received in trust for
the benefit of the Lender, shall be segregated from other funds of the Borrower
and shall be forthwith paid over to the Lender as Collateral in the same form as
so received (with any necessary endorsement);

 

  (iii)

Lender shall, after providing written notice to Borrower and Pledged Entity,
(A) have the exclusive right to vote or give consents with respect to the
Pledged Equity, and (B) have all rights that Borrower had under the Governing
Documents of Pledged Entity to operate and manage Pledged Entity, including all
rights relating to voting, consent, administration, management and all other
powers, rights and remedies of Borrower under

 

4



--------------------------------------------------------------------------------

  the Governing Documents, whether in Borrower’s name or otherwise, including
the right to appoint officers, directors, managers and other similar positions
and the right to exercise Borrower’s rights, if any, of conversion, exchange, or
subscription, or any other rights, privileges or options pertaining to any of
the Pledged Equity, including the right to exchange, at Lender’s discretion, any
and all of the Pledged Equity upon the merger, consolidation, reorganization,
recapitalization or other readjustment of such Pledged Entity, all without
liability, except to account for property actually received by Lender.

(b) All amounts advanced by, or on behalf of, Lender in exercising its rights
under this Section 2.02 (including, but not limited to, reasonable legal
expenses and disbursements incurred in connection therewith), together with
interest thereon from the date of each such advance at the default rate per
annum for the Loan as set forth in the Note, shall be deemed made pursuant to
contract, shall be payable by Borrower to Lender on demand and shall be deemed
part of the Debt and secured by the Collateral.

ARTICLE 3

REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER

Borrower hereby covenants with Lender, and represents and warrants to Lender, as
of the Closing Date as follows:

Section 3.01 Formation; Good Standing. Pledged Entity and Borrower are duly
organized, validly existing and in good standing in their respective
jurisdictions of organization.

Section 3.02 Authorization; Binding Effect. Borrower has the power and authority
to execute and deliver this Agreement and to perform its obligations hereunder,
and all such action has been duly and validly authorized by all necessary action
on its part. This Agreement has been duly and validly executed and delivered by
Borrower and constitutes the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as the
enforceability hereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights.

Section 3.03 No Consents. Except as required for perfection of the security
interest in the Collateral as described herein, no permits, licenses,
franchises, approvals, authorizations, qualifications or consents of, or
registrations or filings with, governmental authorities, Lender or any other
Person or entity are required in connection with the execution or delivery by
Borrower of, or the performance by Borrower of its obligations under, this
Agreement, except such as have been obtained or made and are in full force and
effect.

Section 3.04 No Conflict. The execution and delivery of, and the performance by
Borrower of its obligations under this Agreement do not and will not result in a
breach or constitute a violation of, conflict with, or constitute a default
under, the Mortgage Loan Documents, any of the organizational documents of
Borrower or the Governing Documents, or any law, regulation, order or judgment
applicable to Borrower or any agreement or instrument to which Borrower or
Pledged Entity is a party or by which Borrower or Pledged Entity or any of

 

5



--------------------------------------------------------------------------------

their respective property is bound. The exercise by Lender of its rights and
remedies hereunder does not violate any provision of the organizational
documents of Borrower or the Governing Documents, or any agreement or instrument
to which Borrower or Pledged Entity is a party or by which Borrower or Pledged
Entity or any of their respective property is bound, and upon Lender’s exercise
of its remedies, under such documents, Lender is entitled to (i) automatically
become a member of the Pledged Entity and exercise all rights and powers of a
member] under the Governing Documents, to the same effect as Borrower was
entitled prior to Lender’s exercise of its remedies, (ii) receive all
Distributions to the same effect as Borrower was entitled prior to Lender’s
exercise of its remedies, and (iii) to control and manage the Pledged Entity, to
the same effect as Borrower was entitled prior to Lender’s exercise of its
remedies.

Section 3.05 No Material Litigation. There are no actions, suits, proceedings or
claims pending or, to the knowledge of Borrower, threatened against or affecting
Borrower or Pledged Entity or any of their respective property which,
individually or in the aggregate, such actions, suits or proceedings, if
determined against Borrower or Pledged Entity, might materially adversely affect
the condition (financial or otherwise) or business of Borrower or Pledged
Entity.

Section 3.06 Percentage Ownership. Borrower owns one hundred percent (100%) of
the limited liability company interests in the Pledged Entity. Borrower does not
have any outstanding options or rights or other agreements to acquire or sell or
otherwise transfer all or any portion of any Pledged Equity.

Section 3.07 Title to Collateral. Borrower validly acquired and is the legal and
beneficial owner of the Collateral in which it has granted a security interest
herein, free and clear of all Liens except such as are created pursuant to this
Agreement. Borrower has the legal right to pledge and grant a security interest
in the Collateral as herein provided without the consent of any other Person,
other than any such consent that has been obtained. Borrower will have like
title in, and the right to pledge, any other property at any time hereafter
acquired by Borrower and pledged to Lender as Collateral hereunder.

Section 3.08 Defense of Title. Borrower shall defend Lender’s right, title and
interest in and to the Collateral against the claims and demands of all other
Persons.

Section 3.09 No Transfer. Except for the Transfer effected by this Agreement,
Borrower shall not Transfer the Collateral, or any portion thereof, or suffer or
permit any Transfer thereof to occur, other than a Permitted Transfer, if any,
made under and in accordance with the terms of the Loan Agreement. Any Transfer
made in violation of the foregoing provisions shall be an immediate Event of
Default hereunder without notice or opportunity to cure and shall be void and of
no force and effect, and upon demand of Lender, shall forthwith be cancelled or
satisfied by an appropriate instrument in writing.

Section 3.10 Perfected Security Interest. Giving effect to this Agreement,
Lender has, with respect to all Collateral owned by Borrower on the Closing
Date, and will have with respect to any other property at any time hereafter
acquired by Borrower and pledged to Lender as Collateral hereunder, a valid,
perfected and continuing first lien upon and security interest in the
Collateral. All instruments of transfer are duly executed and provide the Lender
the authority

 

6



--------------------------------------------------------------------------------

they purport to confer. The grant and perfection of the security interests in
the Equity Interests and other Collateral for the benefit of Lender, in
accordance with the terms hereof are not made in violation of the registration
requirements of the Securities Act of 1933 (the “Securities Act”), any
applicable provisions of other federal securities laws, state securities or
“blue sky” laws, foreign securities law, or applicable general corporation law
or any other applicable law. Borrower agrees that simultaneously herewith, it
shall (i) execute and deliver to Pledged Entity a Control Acknowledgment and
Agreement (“Control Acknowledgment”) substantially in the form of Exhibit A
hereto, and (ii) cause Pledged Entity to acknowledge in writing its receipt and
acceptance thereof.

Section 3.11 No Financing Statements. Except for financing statements filed or
to be filed in favor of Lender as secured party, or such other financing
statements expressly permitted with Lender’s prior written consent, which may be
withheld in Lender’s discretion, there are not now, and will not in the future
be, any financing statements under the UCC covering any or all of the
Collateral, and no such financing statements are, or will be, filed in any
public office.

Section 3.12 Certificated Securities. Borrower represents and warrants that all
of the Equity Interests are issued in the form of Certificated Securities and
constitute a “security” within Article 8 of the UCC. Borrower further covenants
and agrees that it shall not permit any Pledged Entity to convert existing
Equity Interests, or issue new Equity Interests, other than as Certificated
Securities. Notwithstanding the foregoing, Borrower shall promptly notify Lender
if any Equity Interest with respect to a Pledged Entity (whether now owned or
hereafter acquired by Borrower) is not evidenced by a Certificated Security, and
shall promptly thereafter take all actions required to perfect the security
interest of Lender in such Equity Interest under applicable law as required
herein. Borrower further agrees to take such additional actions as Lender deems
necessary or desirable to effect the foregoing and to permit Lender to exercise
any of its rights and remedies hereunder, and agrees to provide an opinion of
counsel satisfactory to Lender with respect to any such pledge of Equity
Interests which are not Certificated Securities promptly upon request of Lender.

Section 3.13 Fully Paid and Non-Assessable. All of the Pledged Equity has been
duly authorized and validly issued and is fully paid and non-assessable, and is
subject to no options to purchase or similar rights of any Person. Borrower is
not, and shall not become, a party to or otherwise be or become bound by any
agreement, other than this Agreement, which restricts in any manner the rights
of any present or future holder of any of the Pledged Equity with respect
thereto.

Section 3.14 Amendments. Borrower shall not allow any Pledged Entity to
(a) amend any provision of its Governing Documents, (b) dissolve, liquidate,
wind-up, merge or consolidate with any other entity, or (c) Transfer any of its
respective assets and properties to any Person except with respect to the
Permitted Transfers as permitted by the Loan Agreement.

Section 3.15 Protection of Collateral. Borrower shall not create, permit or
suffer to exist, and shall defend the Collateral against and take such other
action as is necessary to remove, any Lien on the Collateral other than as
permitted by the Loan Documents, and if Borrower fails to do so, Lender may, but
shall be under no obligation to, without waiving or releasing any obligation or
liability of Borrower hereunder or any Event of Default, at any time thereafter
to make such payment or any part thereof, obtain such discharge or otherwise
defend Borrower’s title to the Collateral.

 

7



--------------------------------------------------------------------------------

Section 3.16 Change in Location of Principal Place of Business. Borrower shall
not relocate its chief executive office and/or principal place of business to a
new location without first notifying Lender by giving at least ten (10) days’
prior written notice.

Section 3.17 Further Assurances; Preservation and Perfection of Security
Interest. At its own expense, Borrower shall do, and shall cause Pledged Entity
to do, all such acts, and shall execute and deliver to Lender all such financing
statements, certificates, instruments and other documents and shall do and
perform or cause to be done all matters and such other things necessary or
expedient to be done as Lender may reasonably request from time to time in order
to give full effect to this Agreement, and for the purpose of effectively
perfecting, maintaining and preserving Lender’s security interest and the
benefits intended to be granted to Lender hereunder. To the extent permitted by
applicable law, Borrower hereby authorizes Lender to file, in the name of
Borrower or otherwise, UCC financing statements, including continuation
statements, which Lender in its reasonable discretion may deem necessary or
appropriate for the purpose specified above.

Section 3.18 Preservation of Related Collateral. Borrower shall not allow any
default for which it is responsible to occur under and in respect of the
Collateral, and shall fully perform or cause to be performed when due all of its
obligations under and in respect of the Collateral.

Section 3.19 Papers; Records and Files.

(a) Borrower shall acquire and shall assemble, maintain and have available a
complete file relating to the Equity Interests, including all statements and
other information delivered to Borrower pursuant to the Governing Documents or
otherwise. Borrower shall maintain all such papers, records and files not in the
possession of Lender in good and complete condition and shall preserve them
against loss.

(b) Upon reasonable advance notice from Lender and during regular business
hours, Borrower shall make any or all such papers, records or files available to
Lender in order that Lender may examine any such papers, records and files,
either by its employees or by its agents or contractors, or both, and make
copies of all or any portion thereof.

Section 3.20 Additional Liens; Amendments to Governing Documents. Borrower shall
not:

(a) sell, assign, pledge, grant any Lien on, other than liens and encumbrances
expressly permitted under the Loan Documents, Transfer, dispose of or otherwise
encumber the Collateral or any part thereof, including entering into any lock-up
or any other arrangement with respect to the Collateral;

(b) permit Pledged Entity to issue any replacement membership interest
certificate without the prior written consent of Lender;

 

8



--------------------------------------------------------------------------------

(c) vote to enable, or take any other action to permit, Pledged Entity to issue,
or fail to take any available action to prevent Pledged Entity from issuing any
limited liability company membership interests in Pledged Entity or issuing any
other securities convertible into or granting the right to purchase or exchange
for any limited liability company memberships interests in Pledged Entity;

(d) cause or permit Pledged Entity to terminate Pledged Entity’s “opt in”
election under Article 8 of the UCC; or

(e) cause or permit an amendment, modification or other change to the Governing
Documents, without the prior written consent of Lender.

Section 3.21 Notices. Borrower shall, and insofar as it is able, cause Pledged
Entity to, as appropriate, promptly give Lender written notice of:

(a) the occurrence of any Event of Default;

(b) any default or event of default under any contractual obligation of Pledged
Entity that could be reasonably expected to materially adversely affect the
condition (financial or otherwise) or business of Borrower, a Pledged Entity, or
the condition or ownership of the Property or the Collateral (a “Material
Adverse Effect”), or any litigation, investigation or proceeding which may exist
at any time between Pledged Entity and any Governmental Authority or any other
Person, which, if not cured or if adversely determined, as the case may be,
could reasonably be expected to result in a Material Adverse Effect; and

(c) a change in the business, operations, property or financial or other
condition or prospects of Borrower or Pledged Entity which could result in a
Material Adverse Effect.

Each notice pursuant to this Section 3.21 shall be accompanied by a statement
setting forth details of the occurrence referred to therein and stating what
action the applicable person proposes to take, if any, with respect thereto.

Section 3.22 Additional Consents. Borrower shall, and insofar as it is able,
cause Pledged Entity to, (a) consent to (i) the pledge by Borrower to Lender of
the Equity Interests, (ii) the transfer of the Equity Interests and the right of
Lender to exercise all voting and management rights appurtenant or relating to
that Equity Interest in each case, by or in lieu of, foreclosure of the pledge
(it being agreed that Lender may, in its discretion, foreclose solely on the
voting or management rights) and (iii) upon the aforesaid transfer of the Equity
Interests, the change in control of Pledged Entity and (b) acknowledge and agree
that the foreclosure of the Equity Interests by Lender or other transfer of the
Equity Interests in lieu of foreclosure, shall not constitute an unpermitted
transfer under any of the Governing Documents.

Section 3.23 Proxy Agreement. Borrower agrees to execute, and agrees to cause
Pledged Entity to execute an Irrevocable Proxy Agreement (“Proxy Agreement”)
substantially in the form of Exhibit B attached hereto.

 

9



--------------------------------------------------------------------------------

ARTICLE 4

DISTRIBUTIONS

Section 4.01 Non-Cash Distributions. Lender shall be entitled to receive
directly, and to retain as further Collateral, the following noncash
distributions with respect to the Equity Interests of any Pledged Entity
(“Non-Cash Distributions”):

(a) all Equity Interests, or other securities or property (other than cash) paid
or distributed by way of dividend or distribution in respect of the Collateral;

(b) all other or additional Equity Interests or other securities or property
(other than cash) paid or distributed in respect of the Collateral by way of
split, spin-off, split-up, recapitalization, reclassification, combination of
Equity Interests, or similar rearrangement; and

(c) all other or additional Equity Interests or other securities or property
which may be paid in respect of the Collateral by reason of any consolidation,
merger, exchange, exchange offers, conveyance of assets, exercise of options,
contribution of capital, liquidation or similar reorganization.

Section 4.02 Non-Cash Distribution Held in Trust. If Borrower shall become
entitled to receive or shall receive from any Pledged Entity, any Non-Cash
Distribution as an addition to, on account of, in substitution of, or in
exchange for the Collateral or any part thereof, Borrower shall hold the same as
the agent and in trust for Lender, and shall immediately deliver it to Lender in
the exact form received, with Borrower’s endorsement or assignment or other
instrument as Lender may deem appropriate, to be held by Lender, subject to the
terms hereof, as further Collateral.

Section 4.03 Cash Distributions Held in Trust. Upon the occurrence of any Event
of Default, any cash distributions, dividends, interests and other cash payments
payable to Borrower with respect to the Collateral then held or thereafter
received by Borrower (“Cash Distributions”, and collectively with Non-Cash
Distributions “Distributions”), shall immediately be remitted to Lender for
application to the Debt, and until so remitted shall be received and held by
Borrower in trust for Lender.

ARTICLE 5

APPLICATION OF COLLATERAL

All proceeds from the sale of all or any portion of the Collateral, and all
Distributions now or at any time hereafter received or retained by Lender
pursuant to the provisions of this Agreement (including, without limitation, the
provisions of Article 7) shall be applied by Lender to the satisfaction of the
Debt in such order and priority as determined by Lender in its discretion.

 

10



--------------------------------------------------------------------------------

ARTICLE 6

EVENTS OF DEFAULT

An event of default (“Event of Default”) shall occur under this Agreement if:
(a) Borrower fails to fully and timely perform any obligation under this
Agreement when due (and without reference to any notice or cure permitted under
the Loan Agreement or any other Loan Document), or (b) an “Event of Default” as
that term is defined under the Loan Agreement or any other Loan Document has
occurred and remains uncured.

ARTICLE 7

REMEDIES

If an Event of Default shall occur, in addition to the remedies contained in the
Loan Agreement and other Loan Documents:

Section 7.01 Transfer Rights. Lender shall have the right, at any time and from
time to time, to effect the Transfer of any or all of the Collateral, subject
only to the provisions of the UCC and any other applicable statute which, in
accordance with such statute, cannot be waived, in any one or more of the
following ways:

(a) Register the Collateral in the name of, or transfer to, Lender, a nominee or
nominees, or designee or designees, of Lender;

(b) Sell, resell, assign and deliver, in Lender’s discretion, any or all of the
Collateral or any other security for Borrower’s obligations under the Loan
Documents (whether in whole or in part and at the same or different times) and
all right, title and interest, claim and demand therein and right of redemption
thereof, at public or private sale, for cash or upon credit bid (by Lender
only); and

(c) Proceed by a suit or suits at law or in equity to foreclose all or any part
of the security interests in the Collateral and sell the Collateral, or any
portion thereof, under a judgment or decree of a court of competent
jurisdiction, retaining during the duration of such judicial enforcement all
other rights, including all rights under applicable law and all rights made
under this Agreement, with respect to the Collateral.

Section 7.02 Voting Rights. Lender may exercise, either by itself or by its
nominee or designee, including in the name of Borrower, at Lender’s discretion,
the rights, powers and remedies granted to Lender hereunder and under the other
Loan Documents in respect of the Collateral at any time prior to effecting the
Transfer of such Collateral to Lender or its nominee or designee, or any third
party purchasers, as contemplated in Subsections 7.01(a) and (b) above, and
whether or not any judicial action as contemplated in Subsection 7.01(c) above
has been commenced or is continuing prior to a final non-appealable judgment.
Such rights and remedies shall include, without limitation, and Borrower hereby
grants to Lender, the right to exercise, by delivering notice to Borrower and
any Pledged Entity, (a) all voting, consent, managerial and other rights
relating to the Pledged Equity, whether in Borrower’s name or otherwise, and
(b) the right to exercise Borrower’s rights, if any, of conversion, exchange, or
subscription, or any other rights, privileges or options pertaining to any of
the Pledged Equity, including, without limitation, the right to exchange, at
Lender’s discretion, any or all of the Pledged Equity upon the

 

11



--------------------------------------------------------------------------------

merger, consolidation, reorganization, recapitalization or other readjustment of
any Pledged Entity, all without liability, except to account for property
actually received by Lender. As set forth in the Control Acknowledgment executed
simultaneously herewith, Borrower irrevocably authorizes and directs any Pledged
Entity, on receipt of any such notice (i) to deem and treat Lender or its
nominee in all respects as a member, partner or shareholder, as applicable, (and
not merely an assignee of a member, partner or shareholder) of the such Pledged
Entity, entitled to exercise all the rights, powers and privileges (including,
without limitation, the right to vote on or take any action with respect to any
Pledged Entity matters pursuant to the Governing Documents thereof) to receive
all distributions, to be credited with the capital account and to have all other
rights, powers and privileges pertaining to such member, partner or shareholder
interest, as applicable, to which Borrower would have been entitled had Borrower
not executed this Agreement, and (ii) to file an amendment to the Governing
Documents of any Pledged Entity admitting Lender or such nominee(s) as a member,
partner or shareholder in place of Borrower.

Section 7.03 Additional Powers of Lender. In addition, following the occurrence
of an Event of Default, Lender may (but shall not be obligated or required to):

(a) ask for, demand, collect, sue for, recover, compromise, receive and give
acquittances and receipts for monies due or to become due under or in respect of
any of the Collateral and hold the same as part of the Collateral, or apply the
same to any of the Debt in such manner as the Lender may determine in its
discretion;

(b) receive, endorse and collect any drafts or other instruments, documents and
chattel paper, in connection with clause (a) above (including, without
limitation, all instruments representing dividends, interest payments or other
Distributions or any part thereof and give full discharge for the same);

(c) file any claims or take any actions or institute any proceedings that Lender
may deem necessary or desirable for the collection of any of the Collateral or
otherwise to enforce compliance with the rights of the Lender with respect to
any of the Collateral;

(d) enter into any extension, subordination, reorganization, deposit, merger, or
consolidation agreement, or any other agreement relating to or affecting the
Collateral, and in connection therewith deposit or surrender control of such
Collateral thereunder, and accept other property in exchange therefor and hold
and apply such property or money so received in accordance with the provisions
hereof; and

(e) discharge any taxes or liens levied on the Collateral or otherwise pay for
the maintenance and preservation of the Collateral.

Section 7.04 Power of Attorney.

(a) Borrower hereby irrevocably authorizes and empowers Lender, and assigns and
transfers to Lender, and constitutes and appoints Lender and any of its assigns,
as its true and lawful attorney-in-fact and as its agent with full power of
substitution for Borrower to proceed from time to time, following the occurrence
of an Event of Default, in Borrower’s name, in order to more fully vest in
Lender the rights and

 

12



--------------------------------------------------------------------------------

remedies provided for herein, in any statutory or non-statutory legal or other
proceeding, including any bankruptcy proceeding affecting Borrower, any Pledged
Entity, or the Collateral.

(b) Lender and any of its assigns, or their respective nominees, may either
pursuant to such power-of-attorney or otherwise, take any action and execute any
instrument which Lender determines necessary or advisable to accomplish the
purposes of this Agreement, including without limitation: (i) execute and file
proof of claim with respect to any or all of the Collateral against any Pledged
Entity and vote such claims with respect to all or any portion of such
Collateral (A) for or against any proposal or resolution, (B) for a trustee or
trustees or for a receiver or receivers or for a committee of creditors, and/or
(C) for the acceptance or rejection of any proposed arrangement, plan of
reorganization, composition or extension; (ii) receive, endorse and collect all
drafts, checks and other instruments for the payment of money made payable to
Borrower representing any interest, payment of principal or other distribution
payable in respect of the Collateral; (iii) execute endorsements, assignments or
other instruments of conveyance or transfer in respect of any other property
which is or may become a part of the Collateral hereunder; and (iv) execute
releases and negotiate settlements as appropriate, including on account of, or
in exchange for, any or all of the Collateral or any payment or distribution
received by Borrower, or by Lender on Borrower’s behalf.

(c) The foregoing power-of-attorney is irrevocable and coupled with an interest,
and any similar or dissimilar powers previously given by Borrower in respect of
the Collateral or any Pledged Entity to any Person other than Lender are hereby
revoked. The power-of-attorney granted herein shall terminate automatically upon
the termination of this Agreement in accordance with the terms hereof.

Section 7.05 Management Rights. Lender may at such time and from time to time
thereafter, without notice to, or consent of, Borrower or any other Person , but
without affecting any of Borrower’s obligations under the Loan Documents, in the
name of Borrower or in the name of Lender: (a) notify any other party to make
payment and performance directly to Lender; (b) extend the time of payment and
performance of, compromise or settle for cash, credit or otherwise, and upon any
terms and conditions, any obligations owing to Borrower, or claims of Borrower
under any Governing Documents of any Pledged Entity, as applicable;(c) file any
claims, commence, maintain or discontinue any actions, suits or other
proceedings deemed by Lender reasonably necessary or advisable for the purpose
of collecting upon or enforcing any Governing Documents of any Pledged Entity;
and (d) execute any instrument and do all other things deemed reasonably
necessary and proper by Lender to protect, preserve, or realize upon the
Collateral or any portion thereof and to protect and preserve the other rights
contemplated hereby.

Section 7.06 Right of Substitution. Lender shall have the right, without notice
to or consent of Borrower, to become, or to designate its nominee, designee,
agent or assignee to become, a partner, member, officer or director, as
applicable, of any Pledged Entity, in substitution of any existing Person
serving in such capacity.

 

13



--------------------------------------------------------------------------------

Section 7.07 UCC Rights. Lender may exercise all of the rights and remedies of a
secured party under the UCC. Except as otherwise expressly provided in the Loan
Documents or the UCC, Lender may enforce its rights hereunder without any other
notice and without compliance with any other condition precedent now or
hereunder imposed by statute, rule of law or otherwise (all of which are hereby
expressly waived by Borrower, to the fullest extent permitted by law). Lender
may buy any part or all of the Collateral at any public sale conducted in
accordance with the UCC and as set forth herein.

Section 7.08 Lender Self-Help Rights.

(a) Lender shall have the right, but not the obligation, to take any appropriate
action as it may deem necessary to (i) cure any Event of Default, (ii) cause any
term, covenant, condition or obligation required under this Agreement or other
Loan Document to be promptly performed or observed on behalf of Borrower, or
(iii) protect the Collateral and any other security obtained pursuant to the
other Loan Documents. All amounts advanced by, or on behalf of, Lender in
exercising its rights under this Article 7 (including, without limitation, legal
expenses and disbursements incurred in connection therewith), together with
interest thereon at the Default Rate from the date of any such advance, shall be
payable by Borrower to Lender upon demand therefor and shall be secured by the
Collateral.

(b) Lender shall not be obligated to perform or discharge any obligation of
Borrower or any Pledged Entity, either as a result of this Agreement or
otherwise. The acceptance by Lender of this Agreement shall not at any time or
in any event obligate Lender to (i) appear in or defend any action or proceeding
relating to the Collateral to which it is not a party, or (ii) take any action,
expend any money, incur any expenses, or perform or discharge any obligation,
duty or liability with respect to the Collateral.

ARTICLE 8

SALES OF THE COLLATERAL

Section 8.01 Right to Conduct Partial Sale of Collateral. In connection with any
sale of the Collateral, Lender may grant options and may impose conditions such
as requiring any purchaser to represent that any “securities” constituting any
part of the Collateral are being purchased for investment only. If all or any of
the Collateral is sold at any such sale by Lender to a third party upon credit,
Lender shall not be liable for the failure of the purchaser to purchase or pay
for the same and, in the event of any such failure, Lender may accept the next
greatest bid placed at the sale or may resell such Collateral. Lender may
exercise its rights with respect to less than all of the Collateral, leaving
unexercised its rights with respect to the remainder of the Collateral,
provided, however, that such partial exercise shall in no way restrict Lender’s
right to exercise its rights with respect to the remaining Collateral at a later
time or times. Borrower hereby waives and releases any and all rights of
redemption with respect to the sale of any Collateral.

Section 8.02 Sale Procedures. No demand, advertisement or notice, all of which
are hereby expressly waived by Borrower, shall be required in connection with
any sale or other disposition of all or any part of the Collateral, except that
Lender shall give Borrower at least ten

 

14



--------------------------------------------------------------------------------

(10) days’ prior notice of the time and place of any public sale or of the time
after which any private sale or other disposition is to be made, which notice
Borrower hereby agrees is reasonable. All other demands, advertisements and
notices are hereby irrevocably waived by Borrower. The notice of such sale shall
(a) in case of a public sale, state the time and place fixed for such sale,
(b) in case of a sale at a broker’s board or on a securities exchange, state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or the portion thereof so being sold, first will be offered for
sale, and (c) in the case of a private sale, state the date after which such
sale may be consummated.

Section 8.03 Adjournment; Credit Sale. Lender shall not be obligated to make any
sale of the Collateral if it shall determine, in its discretion, not to do so,
regardless of the fact that notice of sale may have been given, and Lender may
without notice or publication adjourn any public or private sale, and such sale
may, without further notice, be made at the time and place to which the same was
so adjourned. Upon each public or private sale of all or any portion of the
Collateral, unless prohibited by any applicable statute which cannot be waived,
Lender (or its nominee or designee) may purchase all or any portion of the
Collateral being sold, free and clear of, and discharged from, any trusts,
claims, equity or right of redemption of Borrower, all of which are hereby
waived and released to the extent permitted by law, and may make payment
therefor by credit against any of Borrower’s obligations under the Loan
Documents in lieu of cash or any other obligations.

Section 8.04 Expenses of Sale. In the case of any sale, public or private, of
all or any portion of the Collateral, Borrower shall be responsible for the
payment of all costs and expenses of every kind incurred in connection with the
sale or the delivery of the Collateral, including brokers’ and attorneys’ fees
and any taxes imposed in connection with the sale. The proceeds of the sale of
the Collateral may be applied by Lender for payment of such costs and expenses,
and, after deducting such costs and expenses from the proceeds of the sale,
Lender shall apply any remaining amounts to the payment of Borrower’s
obligations under the Loan Documents in the order of priority as set forth in
the Loan Agreement and other Loan Documents.

Section 8.05 No Public Registration of Sale. Borrower is aware that
Section 9-610(c) of the UCC may restrict Lender’s ability to purchase the
Collateral at a private sale. Borrower is also aware that SEC staff personnel
have, over a period of years, issued various No-Action Letters that describe
procedures which, in the view of the SEC staff, permit a foreclosure sale of
securities to occur in a manner that is public for purposes of Part 6 of
Article 9 of the UCC, yet not public for purposes of Section 4(2) of the
Securities Act. Borrower is also aware that Lender may wish to purchase certain
interests that are sold at a foreclosure sale, and Borrower believes that such
purchases would be appropriate in circumstances in which such interests are sold
in conformity with the principles set forth in such No-Action Letters. Pursuant
to Section 9-603 of the UCC, Borrower specifically agrees that a foreclosure
sale conducted in conformity with the principles set forth in such No-Action
Letters (a) shall be considered to be a “public disposition” for purposes of
Section 9-610(c) of the UCC, (b) will be considered commercially reasonable
notwithstanding that Lender has not registered or sought to register the
interests under the Securities Act, even if Borrower, or any Pledged Entity
agree to pay all costs of the registration process, and (c) shall be considered
to be commercially reasonable, notwithstanding that Lender purchases such
interests at such a sale.

 

15



--------------------------------------------------------------------------------

Section 8.06 Strict Foreclosure. Lender may, in its discretion, either negotiate
an agreement (“Strict Foreclosure Agreement”) with Borrower, or make a written
proposal (“Strict Foreclosure Proposal”) to Borrower, to retain the Collateral
in full or partial satisfaction of the obligations in accordance with the
procedures specified in Section 9-620 of the UCC. Borrower and each Pledged
Entity shall fully cooperate, at their sole expense, in all matters deemed
reasonably necessary by Lender to effect the transfer of ownership on the
records of the applicable Pledged Entity in accordance with any applicable
requirements of the Governing Documents of such Pledged Entity or the Mortgage
Loan Documents in connection with any Strict Foreclosure Agreement or Strict
Foreclosure Proposal. Such cooperation shall include using Borrower’s best
efforts to assist Lender in obtaining any necessary review, approvals and other
administrative action from such Pledged Entity or Mortgage Lender. Such
assistance shall include at Lender’s request (i) attending all meetings with,
and providing all related financial and operational documents and materials to
such third parties, and (ii) providing such assurances and executing such
documentation as is required by such third parties or Lender to effect such
transfer.

ARTICLE 9

SECURITIES ACT

Section 9.01 Securities Registration. If an Event of Default shall have occurred
and Borrower shall have received from Lender a written request that Borrower
effect any registration, qualification or compliance under any federal or state
securities law or laws with respect to all or any part of the Collateral, and
such registration, qualification and/or compliance is required under applicable
federal or state securities law or laws, Borrower as soon as practicable and at
its sole expense, agrees to use its best efforts to effect (and keep effective)
such registration, qualification and compliance as required under:
(a) applicable federal or state securities law or laws and as would permit or
facilitate the sale and distribution of such Collateral, including, without
limitation, registration under the Securities Act, as then in effect (or any
similar statute then in effect), (b) applicable blue sky or other state
securities laws, and (c) other government requirements. Lender shall furnish to
Borrower such information regarding Lender as Borrower may request in writing
and as shall reasonably be required in connection with any such registration,
qualification or compliance. Borrower shall cause Lender to be kept reasonably
advised in writing as to the progress of each such registration, qualification
or compliance and as to the completion thereof, shall furnish to Lender such
number of prospectuses, offering circulars or other documents incident thereto
as Lender from time to time may reasonably request, and shall indemnify Lender
and all others participating in the distribution of such Collateral against all
losses, liabilities, claims or damages caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been caused by an untrue statement or omission based upon
information furnished in writing to Borrower by Lender expressly for use
therein.

Section 9.02 Private Securities Sale. Lender may, in its discretion, sell such
Collateral or part thereof by private sale (for securities law purposes) in such
manner and under such circumstances as Lender may deem necessary or advisable in
order that such sale may legally be

 

16



--------------------------------------------------------------------------------

effected without such registration, provided that at least ten (10) days’ notice
is given to Borrower in accordance with the private sale notice provisions of
Article 8. Without limiting the generality of the foregoing, in any such event
Lender, in its discretion (a) may proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Collateral or part thereof shall have been filed under such Securities Act,
(b) may approach and negotiate with a single potential purchaser to effect such
sale and (c) may restrict such sale to a purchaser who will represent and agree
that such purchaser is purchasing for its own account, for investment, and not
with a view to the distribution or sale of such Collateral or part thereof. In
the event of any such sale, Lender shall incur no responsibility or liability
for selling all or any part of the Collateral at a price which Lender may in
good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might be realized if the sale were
deferred until after registration under the Securities Act.

ARTICLE 10

RECEIPT OF SALE PROCEEDS

Upon any sale of the Collateral, or any portion thereof, by Lender hereunder
(whether by virtue of the power of sale herein granted, pursuant to judicial
process or otherwise), the receipt of the proceeds by Lender or the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold, and such purchaser or purchasers shall not be
obligated to see to the application of any of the purchase money paid over to
Lender or such officer or be answerable in any way for the misapplication or
non-application thereof.

ARTICLE 11

PREFERENCES

Lender shall have no obligation to marshal any assets in favor of Borrower or
any other party or against, or in payment of, any or all of the obligations of
Borrower pursuant to this Agreement, the Loan Agreement, the Note or any other
Loan Document. To the extent Borrower makes a payment or payments to Lender for
Borrower’s benefit, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations (or part
thereof) of Borrower intended to be satisfied shall be revived and continue in
full force and effect, as if such payment or proceeds had not been received by
Lender.

ARTICLE 12

REMEDIES CUMULATIVE.

Section 12.01 Lender Rights. The obligations of Borrower under this Agreement
shall be absolute and unconditional and shall remain in full force and effect
without regard to, and shall not be released, suspended, discharged, terminated
or otherwise affected by, any circumstances or occurrence except as specifically
provided in this Agreement. The rights, powers and remedies of Lender under this
Agreement shall be cumulative and not exclusive of any other right, power or
remedy which Lender may have against Borrower or any other Person pledging
collateral pursuant to the other Loan Documents or existing at law or in equity
or otherwise.

 

17



--------------------------------------------------------------------------------

Lender’s rights, powers and remedies may be pursued singly, concurrently or
otherwise, at such time and in such order as Lender may determine in Lender’s
discretion. Lender shall have no duty to exercise any of the aforesaid rights,
powers and remedies and shall not be responsible for any failure to do so or
delay in so doing.

Section 12.02 No Release, Etc. No delay or omission to exercise any remedy,
right or power accruing upon a default or an Event of Default shall impair any
such remedy, right or power or shall be construed as a waiver thereof, but any
such remedy, right or power may be exercised from time to time and as often as
may be deemed expedient. A waiver of any default or Event of Default shall not
be construed to be a waiver of any subsequent default or Event of Default or to
impair any remedy, right or power of Lender. Any and all of Lender’s rights with
respect to any Collateral shall continue unimpaired, and Borrower shall be and
remain obligated in accordance with the terms hereof, notwithstanding, among
other things: (a) any renewal, extension, amendment or modification of, or
addition or supplement to, or deletion from, this Agreement or any other Loan
Document or any other instrument or agreement referred to therein, or any
assignment or transfer of any thereof; (b) any waiver, consent, delay, extension
of time, indulgence or other action or inaction under or in respect of this
Agreement or any other Loan Document; (c) any exercise or non-exercise of any
right, remedy, power or privilege under or in respect of this Agreement or any
other Loan Document; (d) any sale, exchange, release, surrender, or substitution
of, or realization upon, any Collateral (except to the extent otherwise
specifically agreed to by Lender) or any other security held by Lender to secure
the Debt; (e) the furnishing to or acceptance by Lender of any additional
security to secure the Debt; or (f) any invalidity, irregularity or
unenforceability of all or any part of Borrower’s obligations under the Loan
Documents or of any security therefor.

ARTICLE 13

ACTS OF LENDER

All of the Collateral at any time delivered to Lender pursuant to this Agreement
shall be held by Lender subject to the terms, covenants and conditions set forth
in the Loan Documents. Neither Lender nor any of Lender’s directors, officers,
agents, employees or counsel shall be liable for any action taken or omitted to
be taken by such party or parties relative to any of the Collateral, except for
such party’s or parties’ own gross negligence or willful misconduct. Lender
shall be entitled to rely in good faith upon any writing or other document
(including, without limitation, any telegram or e-mail) or any telephone
conversation reasonably believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person (but Lender shall be entitled to
such additional evidence of authority or validity as it may, in its discretion
request, but it shall have no obligation to make any such request), and with
respect to any legal matter, Lender may rely in acting or in refraining from
acting upon the advice of counsel selected by it concerning all matters
hereunder.

Wherever pursuant to this Agreement Lender takes any of the following actions,
each action shall be taken or decision made in Lender’s sole and absolute
discretion, unless expressly provided otherwise: (a) Lender exercises any right
to approve or disapprove or to grant or withhold consent; (b) Lender exercises
any right to determine whether an arrangement or term is satisfactory to Lender;
(c) a waiver is requested from Lender, or (d) any other decision is made or
action is taken by Lender. Notwithstanding any provision hereunder which
provides Lender the opportunity to approve or disapprove any action or decision
by Borrower, Lender is not undertaking the performance of any obligation of
Borrower.

 

18



--------------------------------------------------------------------------------

ARTICLE 14

CUSTODY OF COLLATERAL; NOTICE OF EXERCISE OF REMEDIES

Lender shall not have any duty concerning the collection or protection of the
Collateral or any income thereon or payments with respect thereto, or concerning
the preservation of any rights pertaining thereto beyond exercising reasonable
care with respect to the custody of any tangible evidence of the Collateral
actually in its possession. Borrower hereby waives notice of acceptance hereof,
and except as otherwise specifically provided herein or required by provision of
law which may not be waived, hereby waives any and all notices or demands with
respect to any exercise by Lender of any rights or powers which it may have or
to which it may be entitled with respect to the Collateral.

ARTICLE 15

MISCELLANEOUS PROVISIONS

Section 15.01 Further Assurances. Borrower agrees to do such further acts and
things and to execute and deliver to Lender with respect to the Collateral such
additional conveyances, assignments, agreements and instruments as Lender from
time to time may reasonably require, or may deem reasonably advisable, to effect
this Agreement or to further assure and confirm to Lender the rights, powers and
remedies intended to be granted hereunder or under any other Loan Document.
Borrower hereby agrees to sign and deliver to Lender financing statements,
continuation statements and other documents, in form acceptable to Lender, as
Lender may from time to time reasonably request or which are reasonably
necessary or desirable in the opinion of Lender to establish and maintain a
valid and perfected security interest in the Collateral, and to pay any filing
fees relative thereto. Borrower also authorizes Lender, to the extent permitted
by law, to file such financing statements and amendments thereto relating to all
or any part of the Collateral without the consent of Borrower, and further
authorizes Lender, to the extent permitted by law, to file a photographic or
other reproduction of this Agreement or of a financing statement in lieu of a
financing statement. In addition, Borrower agrees at any time and from time to
time upon not less than ten (10) days’ prior notice by Lender to Borrower, to
execute, acknowledge and deliver to Lender or any other party specified in such
notice, a statement, in writing, certifying that this Agreement is unmodified
and in full force and effect (or if there have been modifications, that the
same, as modified, is in full force and effect and stating the modifications
hereto) and stating whether or not any default or Event of Default has occurred,
and, if so, specifying each such default or Event of Default.

Section 15.02 Remedies of Borrower. If a claim or adjudication is made that
Lender or its agents or nominees, has acted unreasonably, or has unreasonably
delayed acting, in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent or nominee, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents or nominees, shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender, its agents or nominees has
acted reasonably shall be determined by an action seeking declaratory judgment.

 

19



--------------------------------------------------------------------------------

Section 15.03 Headings; Exhibits. The Article and Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose. All exhibits are
incorporated herein by reference. Any reference to the “Collateral” shall be
deemed to refer to all or a portion of the Collateral, as applicable, now held,
or hereafter received, by Lender.

Section 15.04 Governing Law. This Agreement shall be governed by, and
interpreted and enforced according to, the laws of the state specified in
Section 10.3 of the Loan Agreement with regard to the governing law of such
agreement (without giving effect to rules regarding conflict of laws). Borrower
hereby consents and submits to the exclusive jurisdiction and venue of any state
or federal court sitting in the county and state specified in Section 10.3 of
the Loan Agreement with regard to the jurisdiction specified in such agreement
with respect to the Loan Documents and hereby waives all objections which it may
have to such jurisdiction and venue. Nothing herein shall, however, preclude or
prevent Lender from bringing actions against Borrower in any other jurisdiction
as may be necessary to enforce or realize upon the security for the Loan
provided in any of the Loan Documents.

Section 15.05 Termination. Upon the indefeasible payment in full of the Loan and
all other amounts due in connection therewith, if any, this Agreement shall
terminate and upon Lender’s execution and delivery to Borrower of documents
prepared by Borrower, which shall, upon such execution and delivery, terminate
Lender’s lien on the Collateral and which shall be in form and substance
reasonably acceptable to Lender. Upon such payment, Lender shall promptly
execute and deliver to Borrower such termination documents. This Section 15.05
and any termination effected hereunder shall be subject to the provisions of
Articles 11 and 12 above.

Section 15.06 Waivers.

(a) In the event of any legal action between Borrower and Lender hereunder,
Borrower expressly waives, to the extent permitted by law, any and all rights
Borrower may have under the law as now constituted or hereafter amended that may
constitute a limitation on prejudgment remedies, and Lender may invoke any
prejudgment remedy available to it, including garnishment, attachment, foreign
attachments and request, with respect to the Collateral, to enforce the
provisions of this Agreement.

(b) The powers conferred on Lender hereunder are solely for Lender’s benefit and
do not impose any duty on Lender to exercise any such powers. Borrower waives,
to the fullest extent permitted by law, all rights whatsoever against Lender for
any loss, expense, liability or damage suffered by Borrower as a result of
actions taken pursuant to this Agreement, including those arising under any
“mortgagee in possession” doctrine or the like, except to the extent such
losses, expenses, liabilities or damages result from the gross negligence or
willful misconduct of Lender, or to the extent otherwise expressly provided
herein.

 

20



--------------------------------------------------------------------------------

(c) Borrower hereby waives, to the fullest extent permitted by law, every
statute of limitation, any right of redemption, any moratorium or redemption
period, and any right which Borrower may have to direct the order in which any
of the Collateral shall be disposed of in the event of any disposition thereof
pursuant hereto, except as otherwise expressly provided herein or in the other
Loan Documents.

(d) Borrower hereby expressly waives the right to receive any notice from Lender
with respect to any matter for which this Agreement does not specifically and
expressly provide for the giving of notice by Lender to Borrower. No release of
any security for the Loan or one or more extensions of time for payment of the
Note or any installment thereof, and no alteration, amendment or waiver of any
provision of this Agreement, the Note or the other Loan Documents made by
agreement between Lender or any other person, shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower
or any other person who may become liable for the payment of all or any part of
the Loan under the Note, this Agreement or the other Loan Documents.

(e) Borrower hereby waives and releases all errors, defects and imperfections in
any proceedings instituted by Lender under the Loan Documents, as well as any
and all benefit that might accrue to Borrower by virtue of any present or future
laws exempting any property, real or personal, or any part of the proceeds
arising from any sale of such property, from attachment, levy, or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extensions of time for payment.

Section 15.07 Waiver of Jury Trial. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

Section 15.08 Offsets, Counterclaims and Defenses. Borrower hereby knowingly
waives the right to assert any counterclaim, other than a compulsory
counterclaim, in any action or proceeding brought against Borrower by Lender.
Any assignee of the Loan Documents or any successor of Lender shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to the Loan Documents which Borrower may otherwise have against any
assignor of the Loan Documents, and no such unrelated counterclaim or defense
shall be interposed or asserted by Borrower in any action or proceeding brought
by any such assignee under such Loan Document. Any such right to interpose or
assert any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by Borrower.

 

21



--------------------------------------------------------------------------------

Section 15.09 Definitions. Unless otherwise defined herein or the context
otherwise requires, each term defined in either the Loan Agreement or in the UCC
is used in this Agreement with the same meaning; provided that, if the
definition given to such term in the Loan Agreement conflicts with the
definition given to such term in the UCC, the Loan Agreement definition shall
control to the extent legally allowable; and if any definition given to such
term in Article 9 of the UCC conflicts with the definition given to such term in
any other chapter of the UCC, the Article 9 definition shall prevail.

Section 15.10 Security Agreement. This Agreement is intended to be a security
agreement pursuant to the UCC for any and all of the Collateral purported to be
covered by this Agreement, and, prior to the occurrence of and continuation of
an Event of Default hereunder, any assignment of the Collateral by the Borrower
pursuant to this Agreement is an assignment for security purposes only. All
rights of Lender hereunder, the grant of a security interest in the Collateral
and all obligations of Borrower hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Governing
Documents; (b) any change in time, manner or place of payment of, or in any
other term of, all or any of the Debt, or any release, amendment or waiver of or
any consent to any departure from the Loan Agreement or any other of the Loan
Documents; (c) any exchange, release or nonperfection of any other collateral,
or any release, amendment or waiver of or consent to or departure from any
guarantee, for all or any of the Debt; or (d) any other similar circumstance
which might otherwise constitute a defense available to, or a discharge of,
Pledged Entity or Borrower in respect of the Debt or in respect of this
Agreement.

Section 15.11 Rules of Construction. This Agreement is governed by and hereby
incorporates by reference Section 1.2 Rules of Construction contained in the
Loan Agreement, which shall apply with the same effect as though fully set forth
herein.

Section 15.12 Sale of Notes and Securitization.

(a) The undersigned acknowledges and agrees that Lender may sell all or any
portion of the Loan and the Loan Documents, or issue one or more participations
therein, or consummate one or more private or public securitizations of rated
single- or multi-class securities (the “Securities”) secured by or evidencing
ownership interests in all or any portion of the Loan and the Loan Documents or
a pool of assets that include the Loan and the Loan Documents (such sales,
participations and/or securitizations, collectively, a “Securitization”).

(b) At the request of Lender, and to the extent not already required to be
provided under this Agreement, Borrower and each pledgor hereunder shall use
reasonable efforts to provide information not in the possession of Lender or
which may be reasonably required by Lender or take other actions reasonably
required by Lender, in each case in order to satisfy the market standards to
which Lender customarily adheres or which may be reasonably required by
prospective investors and/or the Rating Agencies in connection with any such
Securitization. Lender shall have the right to provide to prospective investors
and the Rating Agencies any information in its possession, including, without
limitation, financial statements relating to Borrower, each pledgor hereunder,
each Pledged Entity, Guarantors, if any, and the Collateral. The undersigned

 

22



--------------------------------------------------------------------------------

acknowledges that certain information regarding the Loan and the parties thereto
and the Property and Collateral may be included in a private placement
memorandum, prospectus or other disclosure documents. Borrower agrees that each
of Borrower, each pledgor hereunder, Pledged Entity, and Guarantor, and their
respective officers and representatives, shall, at Lender’s request, at its sole
cost and expense, cooperate with Lender’s efforts to arrange for a
Securitization in accordance with the market standards to which Lender
customarily adheres and/or which may be required by prospective investors and/or
the Rating Agencies in connection with any such Securitization. The undersigned
agree, and Borrower shall cause such parties to review, at Lender’s request in
connection with the Securitization, the Disclosure Documents as such Disclosure
Documents relate to Borrower, Mortgage Borrower, each Pledged Entity, each
pledgor hereunder, the Collateral and the Loan, and shall confirm that the
factual statements and representations contained therein in the Disclosure
Documents (to the extent such information relates to, or is based on, or
includes any information regarding the Collateral, Borrower, Guarantor, Manager,
Mortgage Borrower, and/or the Loan) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading.

(c) Borrower agrees to make upon Lender’s written request, without limitation,
all structural or other changes to the Loan (including delivery of one or more
new component notes to replace the original note or modify the original note to
reflect multiple components of the Loan and such new notes or modified note may
have different interest rates and amortization schedules), modifications to any
documents evidencing or securing the Loan, the creation of additional mezzanine
loans (including amending Borrower’s organizational structure to provide for one
or more mezzanine borrowers), delivery of opinions of counsel acceptable to the
Rating Agencies or potential investors and addressing such matters as the Rating
Agencies or potential investors may require; provided, however, that in creating
such new notes or modified notes or mezzanine notes Borrower shall not be
required to modify (i) the initial weighted average interest rate payable under
the Note, (ii) the stated maturity of the Note, (iii) the aggregate amortization
of principal of the Note, (iv) any other material economic term of the Loan, or
(v) decrease the time periods during which Borrower is permitted to perform its
obligations under the Loan Documents. In connection with the foregoing, Borrower
covenants and agrees to cause the Mortgage Borrower to modify the Mortgage Cash
Management Agreement to reflect the newly created components and/or mezzanine
loans.

(d) If requested by Lender, Borrower and each pledgor shall provide Lender,
promptly upon request, with any financial statements, or financial, statistical
or operating information, as Lender shall determine to be required pursuant to
Regulation AB under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any amendment,
modification or replacement thereto or other legal requirements in connection
with any private placement memorandum, prospectus or other disclosure documents
or any filing pursuant to the Exchange Act in connection with the Securitization
or as shall otherwise be reasonably requested by Lender.

 

23



--------------------------------------------------------------------------------

(e) Borrower hereby appoints Lender as its attorney-in-fact with full power of
substitution (which appointment shall be deemed to be coupled with an interest
and to be irrevocable until the Loan is paid and the Pledge Agreement is
discharged of record, with Borrower hereby ratifying all that its said attorney
shall do by virtue thereof) to execute and deliver all documents and do all
other acts and things necessary or desirable to effect any Securitization
authorized hereunder; provided, however, that unless an Event of Default exists,
Lender shall not execute or deliver any such documents or do any such acts or
things under such power until five (5) days after written notice has been given
to Borrower by Lender of Lender’s intent to exercise its rights under such
power. Borrower’s failure to deliver any document or to take any other action
Borrower is obligated to take hereunder with respect to any Securitization for a
period of ten (10) Business Days after such notice by Lender shall, at Lender’s
option, constitute an Event of Default hereunder.

Section 15.13 Limitation on Duties Regarding Collateral. Lender’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, if any, under Section 9-207 of the UCC or otherwise, shall be
to deal with it in the same manner as Lender deals with similar limited
liability company membership interests and other similar property for its own
account. Neither Lender nor any of its directors, officers, partners, members,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
Borrower or otherwise.

Section 15.14 Certain Understandings of Parties; Registration of Pledge; Control
of Collateral, Etc.

(a) The parties acknowledge and agree that the Pledged Equity constitutes
“securities” (as defined in Section 8-102(a)(15) of the UCC), and Borrower
covenants and agrees that (i) the Pledged Equity is not and will not be dealt in
or traded on securities exchanges or securities markets, (ii) the terms of the
Pledged Equity are not and will not be “investment company securities” within
the meaning of Section 8-103 of the UCC, (iii) the Pledged Equity constitutes
“certificated securities” within the meaning of Section 8-102(a)(14) of the UCC,
(iv) the Pledged Equity shall at all times be certificated and evidenced by
certificates in a form reasonably acceptable to Lender; (v) Lender may perfect
its security interest in such membership interests in Pledged Entity by taking
delivery thereof under Section 8-301 of the UCC, as applicable; and (vi) the
Pledged Entity’s Governing Documents shall not be amended to uncertificate the
Pledged Equity until such time as the Debt is paid in full.

(b) By executing and delivering this Agreement, the parties hereto intend to
establish Lender’s control over the Collateral for purposes of Article 8 of the
UCC.

Section 15.15 Right To Release Information. Following the occurrence of any
Event of Default, Lender may forward to any broker, prospective purchaser of the
Collateral, the Property or the Loan, or other Person or entity all documents
and information which Lender now has or may hereafter acquire relating to the
Debt, Borrower, any pledgor hereunder, Mortgage

 

24



--------------------------------------------------------------------------------

Borrower, any Guarantor, any indemnitor, the Collateral, the Property and any
other matter in connection with the Loan, whether furnished by such parties or
otherwise, as Lender determines necessary or desirable. The undersigned
irrevocably waives any and all rights it may have to limit or prevent such
disclosure, including any right of privacy or any claims arising therefrom.

[Remainder of page intentionally left blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Pledge and Security Agreement
to be executed and delivered by its duly authorized officer on the date first
set forth above.

 

BORROWER:     TNP SRT PORTFOLIO II HOLDINGS, LLC,     a Delaware limited
liability company     By:   TNP Strategic Retail Operating Partnership, LP, a
Delaware limited partnership, its sole member      

By:

  TNP Strategic Retail Trust, Inc., a Maryland corporation, its general partner
        By:  

/s/ Anthony W. Thompson

        Name:  

Anthony W. Thompson

        Title:  

CEO

SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

CONTROL ACKNOWLEDGMENT AND AGREEMENT

THE UNDERSIGNED hereby executes this Control Acknowledgement and Agreement
(“Agreement”) and agrees, acknowledges and consents to the execution and
delivery to KeyBank National Association, a national banking association
(together with its successors, assignees, and designees for the purposes hereof,
“Lender”), of the Pledge and Security Agreement (“Pledge Agreement”) dated
June 13, 2012, made by TNP SRT PORTFOLIO II HOLDINGS, LLC, (“Pledgor”), as
collateral security for the payment and performance of the Debt described
therein, and the assignment and pledge thereby to Lender by Pledgor of all of
Pledgor’s right, title and interest to the Collateral described therein. All
capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed to such terms in the Pledge Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned hereby represents, warrants, covenants and
agrees for the benefit of Lender as follows:

1. Representations and Warranties. The undersigned represents and warrants that
(a) the execution and delivery of the Pledge Agreement does not violate any of
such undersigned’s Governing Documents or any other agreement to which such
undersigned is a party or by which any of the property of such undersigned is
bound, (b) the undersigned has not entered into a control agreement perfecting a
security interest in any of the Pledged Equity in favor of any other party,
(c) the Collateral is not subject to any security interest or lien in favor of
any Person other than Lender and has not been pledged, transferred or assigned
to, and is not otherwise in the control of, any Person other than Lender,
(d) the undersigned does not have any present claim, right of offset, or
counterclaim against Pledgor under or with respect to the Collateral or
otherwise under any of the undersigned’s Governing Documents, (e) Pledgor is not
in default to the undersigned or otherwise under or in respect of any of their
respective obligations under any of such undersigned’s Governing Documents, and
(f) all of the representations and warranties of Pledgor made in the Pledge
Agreement are true, accurate and complete in all material respects.

2. Covenants and Agreements.

(a) Books and Records. The undersigned (i) simultaneously with execution hereof,
shall cause all of its respective books and records to reflect the pledge of the
Collateral to Lender and agrees not to consent to or to permit any transfer
thereof or any other action that may be taken by Pledgor that might constitute
an Event of Default so long as any of the Debt remains outstanding, (ii) agrees
that Lender and/or its representatives may, upon reasonable advance notice and
at any reasonable time during normal business hours, inspect the books, records
and properties of such undersigned.

(b) UCC Matters. The undersigned confirms, agrees and acknowledges that (i) all
of the Pledged Equity in the undersigned is and shall continue to be
certificated securities in registered form within the meaning of, and governed
by, Article 8 (including, without limitation, Section 8-106) of the UCC,
(ii) such Pledged Equity is and

 

A-1



--------------------------------------------------------------------------------

shall continue to be evidenced by one (1) certificate issued to Pledgor, as its
sole member, (iii) that each such certificate has been validly issued and is
fully paid for, (iv) that each such certificate represents and embodies all
right, title and interest in and to the Pledged Equity, (v) that each such
original certificate that has been physically delivered to Lender, was in the
physical possession of Pledgor at all times prior to such delivery to Lender,
and has been duly indorsed in blank within the meaning of the UCC, (vi) that
each such certificate has not been modified or amended and remains in full force
and effect, (vii) that ownership of each such certificate is registered in the
respective books and records of the undersigned in the name of Pledgor, subject
only to the pledge thereof in favor of Lender as security for the Debt,
(viii) notwithstanding any provisions in the Governing Documents, Pledgor is
hereby authorized and permitted to pledge, assign and grant a security interest
in the Collateral in favor of Lender pursuant to the Pledge Agreement, (ix) this
Agreement is intended to, and shall, provide Lender with “control” over the
Collateral within the meaning of Articles 8 and 9 of the UCC, (x) it shall
comply with all instructions relating to the Collateral originated by Lender
without further authorization or consent from Borrower, the intention of such
covenant being to comply with Section 8-106(c)(2) of the UCC, and (xi) no Equity
Interest other than those represented and evidenced by such certificates in the
undersigned is valid or will be recognized by the undersigned.

(c) Governing Documents. The undersigned shall not suffer or permit its
Governing Documents to be amended or modified without the prior written consent
of Lender.

(d) Notices; Defaults. The undersigned shall give Lender a copy of all notices,
reports or communicates received or given pursuant to its Governing Documents
promptly after the same shall have been received or contemporaneously with the
giving thereof, as the case may be. The undersigned shall permit Lender the
right to cure any default by Pledgor under the Governing Documents, and no
notice of any default by Pledgor with respect to the Governing Documents shall
be effective unless and until such notice has been received by Lender; provided,
however, in no event shall Lender be obligated to cure such default. Lender
shall have thirty (30) days in excess of the amount of time to cure any such
default as given to Pledgor under the Governing Documents, as measured from the
date notice of such default has been received by Lender.

(e) Additional Representations, Warranties and Covenants. The undersigned each
hereby:

(i) acknowledge, represent and warrant that neither the execution and delivery
of this Agreement nor the performance of any actions required hereunder is being
consummated by the Pledged Entity with or as a result of any actual intent to
hinder, delay or defraud any entity to which Pledged Entity is now or will
hereafter become indebted;

(ii) represent that the Pledged Entity does not have any intent (i) to file any
voluntary petition in bankruptcy under any chapter of the Bankruptcy Code or in
any manner to seek relief, protection, reorganization, liquidation, dissolution
or

 

A-2



--------------------------------------------------------------------------------

similar relief for debtors under any local, state, federal or other insolvency
laws or laws providing for relief of debtors, or in equity, or directly or
indirectly to cause Pledgor or Pledged Entity to file any such petition or to
seek any such relief, either at the present time, or at any time hereafter, or
(ii) directly or indirectly to cause any involuntary petition under any chapter
of the Bankruptcy Code to be filed against the Pledged Entity or directly or
indirectly to cause the Pledged Entity to become the subject of any dissolution,
liquidation or insolvency proceeding or any other proceeding pursuant to any
local, state, federal or other insolvency laws or laws providing for relief of
debtors, or in equity, either at the present time or at any time hereafter;

(iii) acknowledge and agree that (i) the agreements and transactions evidenced
by this Agreement and Pledge Agreement are in the best interests of Pledgor and
Pledged Entity and the creditors of such Persons, and (ii) the benefit to inure
to such Persons pursuant to this Agreement and the Pledge Agreement constitute
“reasonably equivalent value” (as such term is used in Section 548 of the
Bankruptcy Code) and fair consideration, in exchange for the benefits to be
provided by such Persons to Lender pursuant to this Agreement and the Pledge
Agreement;

(iv) acknowledge and agree that: (i) any voluntary bankruptcy petition filed by
Pledgor or Pledged Entity or any involuntary bankruptcy petition caused to be
filed by Pledgor, the Pledged Entity or any affiliate thereof against Pledged
Entity or Pledgor (any such bankruptcy filing being hereinafter referred to as a
“Bad Faith Filing”), or any other action by the Pledged Entity or such Persons
or any of them to attempt in any manner to hinder, delay, impede, stay, void,
rescind or nullify any lawful action taken by Lender to exercise its rights and
remedies under this Agreement or Pledge Agreement, or at law or in equity, from
and after the date hereof, or pursuant to any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar proceedings, would be in bad
faith and contrary to the purposes of the bankruptcy laws, would be for the sole
purpose of delaying, inhibiting or interfering with the exercise by Lender of
its rights and remedies under this Agreement and the Pledge Agreement and would,
in and of itself, constitute “cause” for relief from the automatic stay pursuant
to the provisions of Section 362(d)(1) of the Bankruptcy Code; and (ii) in the
event of any Bad Faith Filing by or against Pledgor, the Pledged Entity or their
respective successors, successors-in-interest or assigns, Lender shall be
entitled to obtain upon application therefor, and without further notice or
action of any kind or nature whatsoever, an order prohibiting the use of
Lender’s “cash collateral” (as such term is defined in Section 363 of the
Bankruptcy Code) in connection with the Loan and an order granting immediate
relief from the automatic stay pursuant to Section 362 of the Bankruptcy Code so
as to permit Lender to exercise all of its rights and remedies pursuant to this
Agreement and the Pledge Agreement;

(v) covenant not to directly or indirectly oppose or otherwise defend against
Lender’s effort to obtain relief from the stay pursuant to subparagraph
(iv) above, and covenant and agree that Lender shall be entitled to the lifting
of the

 

A-3



--------------------------------------------------------------------------------

stay pursuant to subparagraph (iv) above without the necessity of an evidentiary
hearing and without the necessity or requirement that Lender establish or prove
the value of the Collateral, the lack of adequate protection of Lender’s
interest in the Collateral, the lack of any reasonable prospect of
reorganization with respect to the Pledged Entity or the Collateral or Pledgor’s
lack of equity in the Collateral;

(vi) agree that the waiver by Pledgor of the Section 362 automatic stay
contained in the Bankruptcy Code pursuant to the subparagraphs above and the
waiver of the Section 362 automatic and Section 105 supplemental stay contained
in the Bankruptcy Code pursuant to subparagraph (s) below shall be unconditional
and absolute, and agree never to directly or indirectly maintain before any
court that such waiver of the automatic stay and supplemental stay should not be
strictly enforced;

(vii) represent, covenant and agree, in the event of the filing of any voluntary
or involuntary petition in bankruptcy by or against Pledgor or the Pledged
Entity, not to assert or request any other Person to assert that the automatic
stay provided by Section 362 of the Bankruptcy Code shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any rights it has by virtue of this Agreement or the Pledge
Agreement or any other rights Lender has under the Loan Documents, whether now
or hereafter acquired, against Pledged Entity pursuant to this Agreement or
against Pledgor or any Collateral; and further, in the event of the filing of
any voluntary or involuntary petition in bankruptcy by or against Pledgor or
Pledged Entity, not to seek a supplemental stay or any other relief, whether
injunctive or otherwise, pursuant to Section 105 of the Bankruptcy Code or any
other provision of the Bankruptcy Code, to stay, interdict, condition, reduce or
inhibit the ability of Lender to enforce any rights it has by virtue of this
Acknowledgment or the Loan Documents, or at law or in equity, or any other
rights Lender has, whether now or hereafter acquired, against Pledged Entity
pursuant to this Agreement or against Pledgor, Pledged Entity or any Collateral;

(viii) agree that (i) upon the occurrence and during the continuance of any
Event of Default, all rights of Pledgor to exercise its voting rights in Pledged
Entity shall automatically terminate and cease to exist and all such rights
shall thereupon be automatically vested in Lender who shall thereupon have the
sole and exclusive right to exercise such voting rights, and (ii) upon the
commencement of one or more Bankruptcy Actions, not to propose, approve, vote
for or acquiesce in a plan of reorganization concerning Pledgor or Pledged
Entity, without the consent of Lender, or challenge or object on any basis
whatsoever to the standing of Lender to be recognized as a creditor and/or
party-in-interest in the Bankruptcy Actions or directly or indirectly
participate in the violation or breach of any of the covenants or agreements
contained in any of the Loan Documents;

(ix) covenant and agree that it shall not take any action of any kind or nature
whatsoever, either directly or indirectly, to oppose, impede, obstruct,

 

A-4



--------------------------------------------------------------------------------

hinder, frustrate, enjoin or otherwise interfere with the exercise by Lender of
any of Lender’s rights and remedies against or with respect to the Loan, the
Collateral or any of the other Loan Documents, including specifically, but
without limitation, those rights and remedies contained in the Loan Agreement
and/or the Pledge Agreement, at law or in equity, and shall not, either directly
or indirectly, cause any other Person to take any of the foregoing actions;

(x) covenant and agree to cooperate fully and completely with the exercise by
Lender of any of Lender’s rights and remedies against or with respect to the
Collateral or any of the Loan Documents, including specifically, but without
limitation, those rights and remedies contained in the Loan Agreement and/or the
Pledge Agreement and upon the occurrence and during the continuance of an Event
of Default agree to follow the instructions of Lender with respect to the
Collateral without the consent of the Pledgor or any other Person;

(xi) covenant and agree that it shall not issue any additional limited liability
company interests, stock interests or securities without the prior written
consent of Lender;

(xii) covenant and agree that, for so long as the Loan is outstanding, the
Pledged Interests cannot be transferred without Lender’s consent; and

(xiii) give its consent to the foregoing matters in accordance with the
Governing Documents and acknowledge and agree that Lender or any other purchaser
of the Collateral at a foreclosure sale or subsequent conveyance thereof may
hereafter become the sole member of Pledged Entity in accordance with the terms
of the Pledge Agreement.

3. Events of Default; Sales of Collateral. The undersigned hereby agrees that
during the continuance of an Event of Default, (a) all Distributions will be
made directly to Lender, (b) Lender shall have the sole and exclusive right to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral, (c) Lender may take any reasonable action which Lender may deem
necessary for the maintenance, preservation and protection of any of the
Collateral or Lender’s security interests therein, including, without
limitation, the right to declare any or all of the Debt to be immediately due
and payable without demand or notice and the right to transfer any of the
Pledged Equity or other Collateral into Lender’s name or the name of any
designee or nominee of Lender, (d) Lender may dispose of the Collateral in
accordance with Articles 8 and 9 of the UCC and the provisions of the Pledge
Agreement, in which case, notwithstanding anything to the contrary in the
Governing Documents, (i) Lender, or its designee or assign, shall automatically
be admitted as a shareholder, member or partner, as the case may be, of the
undersigned and shall be entitled to receive all benefits and exercise all
rights in connection therewith pursuant to the Governing Documents of the
undersigned, (ii) the undersigned shall recognize Lender (or its designee or
assign) as the successor in interest to Pledgor, and (iii) notwithstanding any
provisions to the contrary in the Governing Documents, Lender shall not be
required to pay any fees or other consideration of any type, or execute any
documents, or be limited by any requirements or conditions whatsoever (regarding
Distributions receivable by Lender from the undersigned, Lender’s financial
condition or otherwise), other than any such requirements, if any, that are
expressly set forth in the Loan Documents.

 

A-5



--------------------------------------------------------------------------------

4. No Liability. Notwithstanding the security interests of Lender in the
Collateral or any of its rights hereunder, (a) Lender shall have no obligation
or liability whatsoever for matters in connection with the Pledged Equity
arising or occurring, directly or indirectly, prior to Lender’s (or its
designee’s, successor’s or assign’s) becoming a shareholder, member or partner,
as the case may be, of the undersigned, and except to the extent set forth in
the Loan Documents, Pledgor shall have no liability for matters in connection
with the Pledged Equity first occurring or arising after Lender’s (or its
designee’s, successor’s or assign’s) acquisition through foreclosure of the
Pledged Equity, and (b) Lender shall not be obligated to perform any of the
obligations or duties of Pledgor under any of the undersigned’s Governing
Documents, or to take any action to collect or enforce any claim for payment due
Pledgor arising thereunder.

5. Transfers. The undersigned acknowledges that the security interest of Lender
in the Collateral and all of Lender’s rights and remedies under the Pledge
Agreement may be freely transferred or assigned by Lender. In the event of any
such transfer or assignment, all of the provisions of this Agreement shall inure
to the benefit of the transferees, successors, and/or assigns of Lender. The
provisions of this Agreement shall likewise be binding upon any and all
permitted transferees, successors and assigns of the undersigned.

6. Further Assurances. The undersigned shall, from time to time, promptly
execute and deliver such further instruments, documents and agreements, and
perform such further acts as may be reasonably necessary or proper to carry out
and effect the terms of the Pledge Agreement and this Agreement.

7. Reliance. This Agreement is being given to induce Lender to accept the Pledge
Agreement and with the understanding that Lender will rely hereon.

8. Counterparts. This Agreement and Acknowledgment may be executed in
counterparts.

Pledgor hereby instructs Pledged Entity to act upon any instruction delivered to
it by Lender with respect to the Collateral without seeking further instruction
from Pledgor, and, by its execution hereof, the undersigned agrees to do so.
Pledged Entity, by its written acknowledgement and acceptance hereof, hereby
acknowledges receipt of a copy of the Pledge Agreement and hereby confirms that
it has simultaneously herewith noted on its books the security interest granted
to Lender under the Pledge Agreement. Pledged Entity also waives any rights or
requirements at any time hereafter to receive an additional copy of such Pledge
Agreement in connection with the registration of any Collateral in the name of
Lender or its nominee or in connection with the exercise of voting rights by the
Lender or its nominee.

 

A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be duly signed and delivered by its officer duly authorized as of
this      day of June, 2012.

 

PLEDGOR:

                                         , LLC,

a                      limited liability company

****** EXHIBIT ONLY – DO NOT SIGN ****** By:  

 

  [SEAL] Name: Title: PLEDGED ENTITY:

                                         , LLC,

a                      limited liability company

****** EXHIBIT ONLY – DO NOT SIGN ****** By:  

 

  [SEAL] Name:   Title:  

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

IRREVOCABLE PROXY AGREEMENT

This Irrevocable Proxy Agreement (this “Agreement”) is made effective as of
June 13, 2012 by and among TNP SRT PORTFOLIO II HOLDINGS, LLC, a Delaware
limited liability company (“Pledgor”), TNP SRT PORTFOLIO II, LLC, a Delaware
limited liability company (the “Company”), and KEYBANK NATIONAL ASSOCIATION, a
national banking association (together with its successors and assigns, “Secured
Party”).

WHEREAS, Pledgor is the beneficial and record holder of the limited liability
company interests in Company as set forth on Exhibit A attached hereto and
incorporated herein (the “Pledged Interests”); and

WHEREAS, Pledgor desires to grant to Secured Party the irrevocable proxy as
described in this Agreement; and

WHEREAS, Pledgor and Secured Party intend that the proxy granted pursuant hereto
be irrevocable during the term of this Agreement and that the powers and proxies
granted pursuant to this Agreement are given to secure the obligations of
Pledgor under that certain Pledge and Security Agreement, dated effective as of
the date hereof between Pledgor and Secured Party (“Pledge Agreement”);

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

1. Irrevocable Proxy. Pledgor hereby irrevocably constitutes and appoints
Secured Party, from the date of this Agreement until the termination of this
Agreement in accordance with its terms, as Pledgor’s true and lawful proxy, for
and in Pledgor’s name, place and stead to vote the Pledged Interests and any and
all other equity interests in Company by Pledgor whether directly or indirectly,
beneficially or of record, now owned or hereafter acquired (the Pledged
Interests together with all such other equity interests, the “Pledgor’s
Interests”), with respect to any Article 8 Matter (as hereinafter defined). The
foregoing proxy shall include the right to sign Pledgor’s name (as member of the
Company) to any consent, certificate or other document relating to the Company
that applicable law may permit or require, to cause the Pledgor’s Interests to
be voted in accordance with the preceding sentence. Pledgor hereby revokes all
other proxies and powers of attorney with respect to the Pledgor’s Interests
that Pledgor may have previously appointed or granted, to the extent such
proxies or powers extend to any Article 8 Matter. Pledgor shall not give a
subsequent proxy or power of attorney (and if given, it will not be effective)
or enter into any other voting agreement with respect to the Pledgor’s Interests
with respect to any Article 8 Matter. Unless an Event of Default under that
certain Mezzanine Loan Agreement, dated of even date herewith, by and between
Pledgor and Secured Party, shall have occurred and be continuing,
notwithstanding any other provision of this Agreement to the contrary, Pledgor
shall be entitled to exercise any and all voting and other consensual rights
pertaining to the Pledgor’s Interests or any part thereof for any purpose not
inconsistent with the terms of this Agreement.

 

B-1



--------------------------------------------------------------------------------

As used herein, “Article 8 Matter” means any action, decision, determination or
election by the Company or its members that its limited liability company
interests or other equity interests, or any of them, be, or cease to be, a
“security” as defined in and governed by Article 8 of the Uniform Commercial
Code, and all other matters related to any such action, decision, determination
or election.

THE PROXIES AND POWERS GRANTED BY PLEDGOR PURSUANT TO THIS AGREEMENT ARE COUPLED
WITH AN INTEREST AND ARE GIVEN TO SECURE THE PERFORMANCE OF THE PLEDGOR’S
OBLIGATIONS UNDER THE PLEDGE AGREEMENT AND UNDER THIS AGREEMENT.

2. Agreements of the Company. The Company shall give copies of any notices or
other communications that it sends to Pledgor or to any other members of Company
related to any Article 8 Matter to Secured Party at the same time as such
notices or other communications are sent to Pledgor or any such other partner of
Company. Company acknowledges the powers and proxies granted herein and agrees
that Secured Party shall have the sole right during the term of this Agreement
to vote the Pledgor’s Interests with respect to any Article 8 Matter.

3. Termination. This Agreement shall terminate at such time as all of Pledgor’s
obligations secured hereby have been indefeasibly paid and performed in full and
Company shall have received written notice from Secured Party of the termination
of this Agreement.

4. Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, by a nationally-recognized overnight courier, by facsimile or
electronic mail or otherwise delivered by hand or by messenger addressed:

 

(a)   if to Pledgor:   TNP SRT PORTFOLIO II HOLDINGS, LLC     1900 Main Street,
Suite 700     Irvine, California 92614     Attn: Ido Dotan     Facsimile No.:
(949) 271-4915 (b)   if to Secured Party   KeyBank National Association    
11501 Outlook, Suite 300     Overland Park, Kansas 66211     Facsimile No.:
877-379-1625 (c)   if to Company:   TNP SRT PORTFOLIO II, LLC     1900 Main
Street, Suite 700     Irvine, California 92614     Attn: Ido Dotan     Facsimile
No.: (949) 271-4915

 

B-2



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
shall be governed, construed and interpreted in accordance with the laws of the
State of New York as they apply to contracts entered into and wholly to be
performed within such state by residents thereof.

(b) Amendment. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by each of the parties
to this Agreement.

(c) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

(d) Jurisdiction; Venue. With respect to any disputes arising out of or related
to this Agreement, the parties consent to the exclusive jurisdiction of, and
venue in, the state or federal courts located within the State of New York.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Irrevocable Proxy Agreement
as of the date first above written.

 

PLEDGOR: ****** EXHIBIT ONLY – DO NOT SIGN ******

                                         , LLC,

a                      limited liability company

By:  

 

  [SEAL] Name: Title: COMPANY:

                                         , LLC,

a                      limited liability company

****** EXHIBIT ONLY – DO NOT SIGN ****** By:  

 

  [SEAL] Name:   Title:   LENDER:

 

****** EXHIBIT ONLY – DO NOT SIGN ****** By:  

 

  [SEAL] Name:     Title:    

 

B-4



--------------------------------------------------------------------------------

EXHIBIT A TO IRREVOCABLE PROXY AGREEMENT

[PLEDGED INTERESTS]

 

100%  - TNP SRT PORTFOLIO II, LLC